Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 07/11/2022.
Claims 1, 2, and 4-45 are currently pending.
The Drawings filed 06/01/2020 are approved by the examiner.
The IDS statement filed 06/01/2020 has been considered.  An initialed copy accompanies this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election of the species of titanium dioxide as a second nano-particle  component with a first silicon dioxide nano-particle component suspended in a hydro-fluoro-ether base fluid in the reply filed on 07/11/11 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In the present response Applicant indicates 1, 2, 13, and 16-45 read on the elected species.  However, upon close consideration the Office believes claims 1, 2, 13, 14, and 16-45 read on the elected species.  Claim 14 recites the nano-particles include silicon dioxide (SiO2), which is equivalent to what is already recited in the independent claim 1 (“A working fluid comprising a plurality of silicon dioxide (SiO2) nano-particles …”).
Accordingly, claims 4-12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
In the present response Applicant also indicates “Applicant is now in receipt of another Restriction Requirement in which the Examiner has withdrawn the previous Requirement for Restriction/Election. Applicant in turn withdraws all previous elections.”  Note, as clearly stated on Page 3 of the (second) Requirement for Restriction/Election mailed 05/16/2022, the Office merely withdrew the election of species requirement made in the prior Requirement for Restriction/Election mailed 11/17/2021 and set forth a new election of species requirement while maintaining and made final Applicant’s election of the invention of Group I between Group I (drawn to a working fluid/composition) and Group II (drawn to systems/methods).  The second Requirement for Restriction/Election did not withdraw or alter the election of invention requirement made 11/17/2021 as implied by Applicant in the present response. 
For purposes of clarity: Applicant’s prior election with traverse of Group I, claims 1-45, in the reply filed on 04/10/2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election was treated as an election without traverse (see MPEP § 818.01(a) and Page 2 of the second Requirement for Restriction/Election mailed 05/16/2022).  The requirement between Groups I and II was previously deemed proper and was previously made FINAL.
Claim Objections
Claims 1, 16-23, and 30-36 are objected to because of the following informalities:  
In claim 1, Applicant is suggested to amend the subscript “2” in “(SiO2)” to read as “(SiO2)” in order to improve clarity in the claim.  
In claims 16-23, Applicant is suggested to add the article “the” in “wherein nano-particles” to read as “wherein the nano-particles” in order to improve grammar and clarity in the claims. 
In claims 30-36, Applicant is suggested to add the article “the” in “within working fluid” to read as “within the working fluid” in order to improve grammar and clarity in the claims.
Appropriate correction is required. 
Claim Interpretation
Despite a slight difference in terminology, it is clear dependent claims’ 16-45 recitations of “the nano-particles” or “nano-particles” refer to claim 1’s “silicon dioxide (SiO2) nano-particles” and “the base fluid” refers to claim 1’s “hydro-fluoro-ether base fluid”.  
Applicant’s discussion of the meaning/context of the claimed term “characteristic dimensions” on page 5 of the specification is noted. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 28, 29, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 24, the limitation “the nano-particles have dimensions greater than nm” is unclear so as to render the claim indefinite.  It is unclear what is meant by the term/amount “greater than nm”.  Does the term mean greater than one nanometer (i.e., greater than the smallest whole number value of nanometers) or does the term mean greater than nanometers (i.e., greater than the order of nanometers as in greater than 1,000 nanometers or at least 1 micrometer)?  There is more than one reasonable interpretation for the meaning of the claimed term/amount.  Applicant is suggested to amend the claim to directly recite the minimum numerical value of the range.
Claims 28 and 29 each recite the based fluid includes “HFE-7000 hydro-fluoro-ether”.  However, the term “HFE-7000” appears to be a trademark/trade name which renders the claim indefinite.  The claim does not comply with the requirements of 112(b) because the trademark/trade name is being used in the claim as a limitation to identify or describe a particular material, e.g., the composition of the hydro-fluoro-ether(s).  However, a trademark or trade name is used to identify a source of goods, and not the goods themselves.  Furthermore, the recited trademark/trade name causes confusion as to the scope of the claim because the structure and/or metes and bounds of the recited “HFE-7000” is not disclosed in the disclosure.  See also MPEP 2173.05(u). 
	In claim 45, the terms “the heat transfer property” and “the heat transfer coefficient (h)” lack sufficient antecedent basis in the claims.  It is also unclear what is meant or intended as the metes and bounds of the whole phrase “which is improved is the heat transfer coefficient (h)” within the context of the above terms lacking sufficient antecedent basis. 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 14, and 27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “wherein the nano-particles are suspended in the base fluid in a colloidal suspension” and parent claim 1 recites “a plurality of silicon dioxide (SiO2) nano-particles suspended in at least one hydro-fluoro-ether base fluid.”  Despite a slight difference in terminology, it is clear claim 2’s “the nano-particles” refer to claim 1’s “silicon dioxide (SiO2) nano-particles” and claim 2’s “the base fluid” refers to claim 1’s “hydro-fluoro-ether base fluid”.  However, dependent claim 2 fails to further limit the limitations of independent, parent claim 1 because claim 2’s recitation “the nano-particles are suspended in the base fluid in a colloidal suspension” is equivalent to claim 1’s “nano-particles suspended in at least one hydro-fluoro-ether base fluid”.  A colloid suspension is a mixture of micro- or nano-scopically dispersed particles suspended in another continuous phase, which is already included in the scope of parent claim 1’s “nano-particles suspended in at least one … base fluid.”
Claim 14 recites the working fluid “further including nano-particles of silicon dioxide (SiO2) and parent claim 1 recites the presence of “silicon dioxide nano-particles”.  Dependent claim 14 fails to further limit the limitations of independent, parent claim 1 because parent claim 1 already recites the working fluid includes silicon dioxide nano-particles.  
Claim 27 recites “the base fluid is at least 50% hydro-fluoro-ethers by volume” and parent claim 1 recites “at least one hydro-fluoro-ether base fluid”.  Dependent claim 29 fails to further limit or include all the limitations of independent, parent claim 1 because parent claim 1 already recites the base fluid as at least one hydro-fluoro-ether.  The construed meaning of the term “at least one hydro-fluoro-ether base fluid” is that the base fluid is, i.e., 100%, hydro-fluoro-ether(s), and the recitation that the base fluid is at least 50% hydro-fluoro-ethers by volume fails to further limit or include all the limitations of the parent claim’s recitation and/or implication that the base fluid is already 100% hydro-fluoro-ether(s).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 14, 24, 25, 27, and 45 are rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Srinivasan et al. (US 2010/0187469).
	As to claims 1, 2, 14, and 27, Srinivasan et al. teach a heat transfer composition comprising at least one fluorinated ether fluid and at least one nano-sized additive (abstract).  The fluorinated ether fluid is preferably a hydrofluoroether (HFE) (para. 0025-0031).  The nano-sized additive is preferably silicon dioxide (SiO2) (para. 0049).  The heat transfer compositions are stable dispersions (para. 0001, 0011, and 0041).  The HFE component reads on the base fluid.  The preferred teachings of Srinivasan et al. anticipate the claimed limitations. 
	In the event the above preferred teachings of Srinivasan et al. fail to sufficiently anticipate the claimed limitations of an at once combination of silicon dioxide nanoparticles suspended in a hydrofluoroether base fluid, at the time of the effective filing date such combination/limitations would nevertheless be obvious to a person of ordinary skill in the art by following and combining the preferred, express teachings of the reference.  Both silica nanoparticles and hydrofluoroether are preferred components for the reference’s nano-sized additive and fluorinated ether fluid, respectively, as described above, and the at once provision of both the preferred components reads on the claimed limitations. 
	As to claims 24 and 25, Srinivasan et al. teach the silicon dioxide (the metal oxide-based nano-additives) have a preferable average particle size of 10-250 nm (para. 0050), which reads on and/or overlaps the claimed nano-particles read on the claimed nano-particles having dimensions greater than nm (construed as meaning greater than 1 nm) and greater than 10 nm. 
As to claim 45, Srinivasan et al. teach the dispersion compositions have improved thermal conductivity properties and the heat transfer coefficient is influenced by the nano-sized additive (para. 0001 and 0054), which reads on the addition of silicon dioxide nanoparticles improves the heat transfer coefficient of the hydrofluoroether.  Nevertheless, the reference teaches and/or arrives the same composition as that claimed and thus a person of ordinary skill in the art would also reasonably expect the improvement of a heat transfer coefficient of the base fluid would be inherent of the reference’s composition. 

Claims 13, 16-23, 26, and 28-44 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2010/0187469).
The disclosure of Srinivasan et al. is relied upon as set forth above. 
As to claim 13, Srinivasan et al. teach silicon dioxide is a preferred metal oxide-based nano-additive (para. 0049); in the same paragraph, Srinivasan et al. also teach titanium dioxide is another preferred metal oxide-based nano-additive.  Srinivasan et al. further generally teach the heat transfer composition comprises at least one solid nano-sized additive (abstract). 
Although Srinivasan et al. fail to teach the heat transfer composition at once comprising both silicon dioxide and titanium dioxide as claimed, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at a mixture of the two species of nanoparticles from the teachings of Srinivasan et al. under the rationale of combining equivalents known for the same purpose.  The metal oxide-based nano-additives of the reference, e.g., silicon dioxide and titanium dioxide, are both preferred and exemplary species of metal oxide-based nano-additives, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to combine these two metal oxide nano-additive species to be useful for the same purpose of obtaining a heat transfer material having improved thermal conductivity properties for heat or cooling fluid applications.  The idea of combining the metal oxide nano-additives flow logically from their having been individually taught in the prior art, especially since the reference teaches incorporating “at least one” nano-additive.  MPEP 2144.06. 
As to claims 16-23 and 26, Srinivasan et al. teach the silicon dioxide (the metal oxide-based nano-additives) have a preferable average particle size of 10-250 nm (para. 0050), which overlaps the claimed nano-particles having dimension(s) less than 100 nm, less than 75 nm, less than 50 nm, less than 25 nm, and greater than 15 nm.  In the event further modification/rationale is needed to meet the claimed “at least two dimensions” terminology, at the time of the effective filing date such limitations would be obvious to a person of ordinary skill in the art.  The reference teaches preferred particle size is influenced by a number of factors including settling characteristics (that smaller particles tend to settle more slowly and are more easily (re)-dispersed) and easiness of handling as a function of their reduced size (para. 0041).  In view of para. 0041, a person of ordinary skill in the art would understand, recognize, and try reducing the surface area to volume ratio, i.e., form a spherical nanoparticle, in order to obtain the disclosed settling characteristics and easiness of handling.  With this modification, the nanoparticles being spherical or a sphere, a three dimensional shape, would mean there are three dimensions having the specified size/diameter.  
	As to claims 28 and 29, in the event the claimed HFE-7000 hydrofluoroether is intended to mean or encompass 1-methoxyheptafluoropropane, although Srinivasan et al. fail to explicitly teach the HFE is 1-methoxyheptafluoropropane, at the time of the effective filing date such a species of HFE would nevertheless be obvious to a person of ordinary skill in the art practicing the teachings of the reference.  Srinivasan et al. teach the HFE is preferably a formula of RH*’O-RH* where

    PNG
    media_image1.png
    236
    545
    media_image1.png
    Greyscale

(para. 0027-0030).  1-methoxyheptafluoropropane in terms of the disclosed HFE formula corresponds to: RH*’ is -CmF2m+1 where m is 3 and RH* is -CnF2n+1-hHh where n is 1 and h is 3, which is within the scope of the variables and groups of para. 0028.  Worth noting, para. 0031 teaches examples of the HFE that similarly include one perfluorinated alkyl group and one methoxy group.  
	As to claims 30-44, Srinivasan et al. teach the nano-sized additive is 0.01-5 wt.% of the composition (para. 0015), which appears to overlap the claimed volumetric concentration ranges of the nano-particles within the working fluid is greater than 1%, greater than 2%, greater than 3%, greater than 4%, greater than 5%, greater than 6%, greater than 7%, less than 8%, less than 7%, less than 6%, less than 5%, less than 4%, less than 3%, less than 2%, and less than 1% since the densities of silica and HFE-7000 are known in the art as approximately 2.2 g/cm3 and 1.44 g/cm3, respectively.  In the event the upper boundary of 5 wt.% nano-sized additive falls short of the larger minimum volumetric concentration ranges, at the time of the effective filing date increasing the amount of nano-sized additive above 5 wt.% would nevertheless be obvious to a person of ordinary skill in the art since the nano-sized additive is provided for its high thermal conductivity and heat transfer coefficient (para. 0001, Table 1, and para. 0054), and providing more than 5 wt.% would be reasonably expected to further increase the thermal conductivity and heat transfer coefficient of the composition. 	

Claims 1, 2, 14, 16-21, 24-34, 37-43, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helvaci et al. (“Heat transfer and entropy generation analysis of HFE 7000 based nanorefrigerants,” International Journal of Heat and Mass Transfer, 104, 2016, pages 318-327).  
As to claims 1, 2, 14, and 27, Helvaci et al. teach a nanofluid composition comprising silicon dioxide (SiO2) nanoparticles dispersed in a hydrofluoroether.  See abstract and Fig. 5c, 6c, 7c, and 8c.  Helvaci et al. teach the nanoparticles are easily fluidized and are treated as a single fluid (see the left col. page 322), i.e., are suspended/dispersed in the hydrofluoroether.
As to claims 16-21 and 24-26, Helvaci et al. teach an exemplary particle size of the nanoparticles is 45 nm and generally teach a diameter of less than 100 nm is necessary for the particles to be fluidized (left col. page 322).  While this teaching applies to the size of distinct alumina nanoparticles, a person of ordinary skill in the art would at once envisage the exemplary particle size of 45 nm and general particle size of less than 100 nm applies to the silica nanoparticles and would also be the preferred/exemplary size of the silica nanoparticles since both alumina and silica nanoparticles are exemplary species of nanoparticles in the reference and that 45 nm is a suitable particle diameter that can be easily fluidized in the hydrofluoroether.  Helvaci et al. further teach the particles are spherical (right col. page 320).  These teachings read on the claimed nano-particles having dimensions (including at least two characteristic dimensions or at least two dimensions) less than 100 nm, less than 75 nm, less than 50 nm, greater than nm (construed as meaning greater than 1 nm), greater than 10 nm, and greater than 15 nm.  The fact that the nanoparticles are spherical, a three dimensional shape, means there are three dimensions having the specified size/diameter.  
As to claims 28 and 29, Helvaci et al. teach the hydrofluoroether is HFE-7000 (abstracts and the Figs. cited above). 
As to claims 30-34 and 37-43, Helvaci et al. teach examples of a silica-hydrofluoroether nanofluid containing silica in volume fractions of 1%, 4%, and 6% (Fig. 5c, 6c, 7c, 8c, and 9), which read on the claimed volumetric concentrations of nanoparticles of greater than each of 1%, 2%, 3%, 4%, and 5% and less than each of 8%, 7%, 6%, 5%, 4%, 3%, and 2%.
As to claim 45, Helvaci et al. teach the addition of silica nanoparticles improves the heat transfer coefficient of the hydrofluoroether (Fig. 5b).  Nevertheless, the reference teaches the same composition as that claimed and thus a person of ordinary skill in the art would also reasonably expect the improvement of a heat transfer coefficient of the base fluid would be inherent of the disclosed composition. 

Claims 22, 23, 35, 36, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Helvaci et al. (“Heat transfer and entropy generation analysis of HFE 700 based nanorefrigerants,” International Journal of Heat and Mass Transfer, 104, 2016, pages 318-327).
The disclosure of Helvaci et al. is relied upon as set forth above. 
As to claims 22 and 23, although Helvaci et al. fail to teach an example where the nano-particles have dimensions (or at least two dimensions) less than 25 nm, at the time of the effective filing date such limitations would nevertheless be obvious to a person of ordinary skill in the art.  Helvaci et al. teach the nanoparticles are silica and are spherical, as described above.  Helvaci et al. teach the nanoparticles have a diameter less than 100 nm since such a particle size range renders the nanoparticles easily fluidized to be treated as a single fluid (left col. page 322).  In other words, the reference teaches the silica nanoparticles merely need to have a diameter in the range of less than 100 nm, i.e. or e.g., a diameter of 1 to 100 nm, in order to obtain a suitable nanofluid.  This disclosure of a diameter of 1-100 nm overlaps the claimed ranges of less than 25 nm, and/or it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range of a nanoparticle diameter of less than 25 nm with the reasonable expectation of obtaining a fluidized nanofluid suitable as a nanorefrigerant or coolant.  The fact that the nanoparticles are spherical, a three dimensional shape, means there are three dimensions having the specified size/diameter.  
As to claims 35 and 36, Helvaci et al.’s maximum exemplary volume concentration of silica nanoparticles in the hydrofluoroether is 6% (Fig. 5c).  Accordingly, the reference fails to teach an example where the volumetric concentration of the nanoparticles in the working fluid is greater than 6% or 7%.  However, at the time of the effective filing date such limitation would nevertheless be obvious to a person of ordinary skill in the art and encompassed by Helvaci et al.’s teachings.  Helvaci et al. teach the heat transfer coefficient of the nanofluid rises as the volume concentration ratio increases in the laminar flow regime (right col. page 322 and Fig. 5c) and is silent to any reason why (i.e., teaching away) a person of ordinary skill in the art would not provide an amount higher than 6 vol%.  Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide and/or explore nanoparticle concentrations exceeding 6 vol% in laminar flow with the reasonable expectation of obtaining greater heat transfer coefficients of the nanofluid in order to obtain an improved nanorefrigerant or coolant.  
As to claim 44, Helvaci et al.’s minimum exemplary volume concentration of silica nanoparticles in the hydrofluoroether is 1% (Fig. 5c).  Accordingly, the reference fails to teach an example where the volumetric concentration of the nanoparticles in the working fluid is less than 1%.  However, at the time of the effective filing date such limitation would nevertheless be obvious to a person of ordinary skill in the art and encompassed by Helvaci et al.’s teachings.  Helvaci et al. teach even the minute amount of 1 vol% silica nanoparticles in the hydrofluoroether improves the heat transfer coefficient of the fluid compared to the hydrofluoroether alone (Fig. 5c).  In other words, a person of ordinary skill in the art would reasonably understand and expect a fraction of 1 vol% of silica nanoparticles in the hydrofluoroether, i.e. or e.g., 0.1-0.9 vol%, to improve the heat transfer coefficient of the hydrofluoroether, however minute, and the claimed limitations would be obvious to a person of ordinary skill in the art. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
July 28, 2022